Citation Nr: 0907364	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-10 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for vertigo, including as 
secondary to service-connected hearing loss, tinnitus, and/or 
hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The Veteran had active duty from June 1954 to April 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Detroit, Michigan, which denied the above claim.

The Board notes that in November 2004, the Veteran had 
perfected an appeal as to the issue of entitlement to an 
initial compensable disability rating for bilateral hearing 
loss stemming from a December 2003 rating decision.  However, 
in a March 2005 correspondence, the Veteran withdrew his 
appeal, and as such, the issue is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that the Veteran is afforded 
every possible consideration.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion only when it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2008).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).

In this case, the Veteran essentially contends that he has 
vertigo due to his service-connected hearing loss, tinnitus, 
and/or hypertension.

Service connection may be established on a secondary basis 
for a disability that is 


proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Veteran was afforded a VA examination in June 2005 which 
noted that his recurrent dizziness and vertigo were less 
likely as not related to service-connected hearing loss and 
tinnitus, and not likely related to service-connected 
hypertension.  The record also contains multiple statements 
from S. Dovitz, M.D. dated in March 2005 and March 2006 
noting that there was "a reasonable connection between the 
current vertigo problem and his noise exposure induced 
hearing difficulties."

As there appears to be a discrepancy as to the potential 
relationship between the Veteran's vertigo and his service-
connected hearing loss, tinnitus, and/or hypertension, the 
Board finds that the Veteran should be afforded another VA 
examination to address the discrepancies.  On remand, an 
opinion should also be obtained as to whether either of the 
Veteran's service-connected hearing loss, tinnitus, or 
hypertension aggravates (i.e., permanently worsens) his 
vertigo.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the 
Veteran for an  appropriate VA 
examination, by a VA examiner that has 
not previously examined the Veteran, so 
as to ascertain the extent, nature, and 
etiology of his asserted vertigo.  The 
entire claims file, to include a 
complete copy of this Remand, must be 
made available to the examiner in 
conjunction with conducting the 
examination of the Veteran.  The 
examiner should annotate his report to 
reflect review of the claims file was 
undertaken.  A discussion of the 
Veteran's documented medical history 
and assertions should also be included.  
All appropriate tests or studies should 
be accomplished, and all clinical 
findings should be reported in detail.

The examiner should clearly identify if 
the Veteran currently has vertigo.  If 
the Veteran has vertigo, the examiner 
should render an opinion, consistent 
with sound medical principles, as to 
whether the disorder found on 
examination was incurred in or 
aggravated by service.

The examiner should also determine 
whether any vertigo found on 
examination was caused by, or is 
aggravated by the Veteran's service-
connected hearing loss, tinnitus, 
and/or hypertension.  If either of the 
service-connected hearing loss, 
tinnitus, and/or hypertension 
aggravates (i.e., permanently worsens) 
the vertigo, the examiner should 
identify the percentage of disability 
which is attributable to the 
aggravation.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail, to 
include the opinions by the June 2005 
VA examiner and Dr. Dovitz, and 
reconcile any contradictory evidence.  
If the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate 
the Veteran's claim, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




